COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  JORGE CORTEZ,                                 §               No. 08-18-00156-CR

                            Appellant,          §                 Appeal from the

  v.                                            §               243rd District Court

  THE STATE OF TEXAS,                           §             of El Paso County, Texas

                             State.             §               (TC# 20170D05240)

                                                §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until March 2, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Gandara, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before March 2, 2019.


              IT IS SO ORDERED this 31st day of January, 2019.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.